J-S63030-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

DEVON ROBERT WEAVER

                      Appellant                No. 456 MDA 2014


                Appeal from the Order February 28, 2014
             In the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0002149-1993


COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

DEVON ROBERT WEAVER

                      Appellant                No. 457 MDA 2014


                Appeal from the Order February 28, 2014
             In the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0002904-1991


COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

DEVON ROBERT WEAVER

                      Appellant                No. 458 MDA 2014


               Appeal from the Order February 28, 2014
J-S63030-14


             In the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0001228-1997


COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

DEVON ROBERT WEAVER

                      Appellant                No. 459 MDA 2014


                Appeal from the Order February 28, 2014
             In the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0002119-1988


COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

DEVON ROBERT WEAVER

                      Appellant                No. 460 MDA 2014


                Appeal from the Order February 28, 2014
             In the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0002774-1991


COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

DEVON ROBERT WEAVER

                      Appellant                No. 461 MDA 2014


                                  -2-
J-S63030-14




                    Appeal from the Order February 28, 2014
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0000439-1988


COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DEVON ROBERT WEAVER

                            Appellant                 No. 462 MDA 2014


                    Appeal from the Order February 28, 2014
                 In the Court of Common Pleas of Berks County
                Criminal Division at No(s): CP-06-CR-2245-1987


COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DEVON ROBERT WEAVER

                            Appellant                 No. 463 MDA 2014


                    Appeal from the Order February 28, 2014
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0002149-1993


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.*

JUDGMENT ORDER BY PANELLA, J.                    FILED DECEMBER 18, 2014
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.



                                           -3-
J-S63030-14



       In    this    consolidated   appeal,      Appellant,   Devon       Robert     Weaver,

challenges, pro se, the trial court’s order denying his request to vacate

restitution orders in eight separate judgments of sentence.                     After careful

review, we affirm.

       The underlying sentencing orders in this appeal were entered at

various times from 1987 to 1998.                 Weaver’s first argument in favor of

vacation of his restitution is that the restitution orders were illegally entered.

To the extent that this argument is a challenge to the original judgments of

sentence, we note that the trial court had no jurisdiction to consider these

claims, as Weaver has not identified any timeliness exceptions to the

jurisdictional      requirements    of   the     Post   Conviction     Relief   Act.     See

Commonwealth v. Jackson, 30 A.3d 516, 519 (Pa. Super. 2011).

       To the extent that Weaver argues that such alleged issues with the

entry of the restitution orders qualify as reason why the trial court should

have exercised its discretion in his favor pursuant to 18 Pa.C.S.A. §

1106(c)(3) and modified the restitution to zero, we conclude that the trial

court did not abuse its discretion. As this Court has previously stated, while

Section 1106(c)(3) permits a court to modify an order of restitution at any

time   for    justifiable   reasons,     “[a]t    some    point,     finality   is   needed.”

Commonwealth v. Ortiz, 854 A.2d 1280, 1282 (Pa. Super. 2004).

       The trial court concluded that the restitution orders at issue, which

range from 16 to 27 years old, are so stale that finality trumps whatever

                                           -4-
J-S63030-14


other concerns Weaver may raise. We cannot conclude that this reasoning

is capricious or an error of law, and therefore find that none of Weaver’s

issues on appeal merit relief.

      Order affirmed. Jurisdiction relinquished.




                                    -5-